Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Regarding the 35 USC 101 rejection, Examiner has fully considered Applicant’s arguments and amendments.
Regarding Applicant’s assertion of “The human mind cannot send or receive values and adjustments as recited in claim 1. Furthermore, claim limitations such as calculating an elasticity value and generating an entity-specific elasticity value cannot reasonably be performed in the human mind due to the complexity and time required to perform these actions,” Examiner respectfully disagrees with Applicant’s assertion. Regarding Applicant’s assertion related to sending and receiving values, Examiner does not assert this is performed in the human mind. These limitations are evaluated as additional elements under Step 2A, Prong 2 and Step 2B. Regarding the “generating” and “calculating,” the broadest reasonable interpretation of the claimed invention includes these claims as being a part of the abstract idea. The abstract idea grouping is “Certain Methods of Organizing Human Activity.” The present claims recite abstract limitations. Therefore, Examiner respectfully disagrees with Applicant’s assertion. 
Regarding Applicant’s assertion of “As noted in the Specification, these limitations "enable increased user interaction performance and user efficiency via user interface interaction because thresholds and entity-specific factors in combination with dynamic data are used to dynamically update inventory data and generate inventory-related adjustments based on user interface interaction". See Specification, para. [0014]. Accordingly, claim 1 recites an improvement in the functioning of a computer due at least in part on the interaction between specific computer-implemented elements, e.g., the centralized elasticity estimation module and the centralized inventory optimization module, based on the trigger of items in inventory being determined to exceed a threshold.,” Examiner respectfully disagrees with Applicant’s assertion. The updating of information, under considerations of the broadest reasonable interpretation, does not improve the functioning of the computer. Rather, the updating of information is an 
Regarding Applicant’s assertion of “claim 1 is integrated into the practical application of adjusting the value an item that is specific to a particular entity, or store, using an inventory report that includes optimization recommendations for multiple stores in a cluster of stores,” Examiner respectfully disagrees with Applicant’s assertion. This assertion highlights an improvement to the abstract idea. There are no improvements to the functioning of the computer, or any other technology or technical field. The act of producing a report including optimization recommendations does not integrate the judicial exception into a practical application because this limitation is a part of the abstract idea. This not an additional element for consideration under Step 2A, Prong 2 or Step 2B.
Regarding Applicant’s assertion of “Claim 1 has been amended to recite identifying "at least one item of a plurality of items exceeding an inventory threshold based on the portion of the inventory data, the inventory threshold based on a variance date code associated with the at least one item", "responsive to identifying the at least one item exceeds the inventory threshold, receiv[ing] an elasticity value request for the identified at least one item", and "responsive to the elasticity value request, determin[ing] a cluster associated with the individual store". The Office Action has not shown that this is an inventive concept or well-understood, routine, conventional activity in the field,” Examiner respectfully disagrees with Applicant’s assertion. These limitations are a part of the abstract idea identified in Step 2A, Prong 1. These limitations, under consideration of the broadest reasonable interpretation of the claimed invention, contain any additional elements for consideration under Step 2A, Prong 2 or Step 2B. Therefore, these limitations are not directed toward anything significantly more. 
Therefore, the present claims are rejected under 35 USC 101.
Regarding the 35 USC 103 rejection, Examiner has fully considered Applicant’s arguments and amendments. Regarding Applicant’s assertions related to the amendments, Examiner has introduced the Lee reference to cure the deficiencies of the Moore reference. See the detailed rejection below. Therefore, 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 6-18, and 21-23 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without anything significantly more.
Step 1: Claims 1-3, 6-9, 21, and 23 are directed to a system, claims 10-15 and 22 are directed to a method, and claims 16-18 are directed to a computer storage device. Paragraph [0078] of the specification discloses the computer storage media does not include propagated signals. Therefore, claims 1-3, 6-18, and 21-22 are directed to patent eligible categories of invention.
Step 2A, Prong 1: Claims 1, 10, and 16 are directed to generating an inventory optimization recommendation, constituting an abstract idea based on “Certain Methods of Organizing Human Activity” related to commercial interactions including marketing or sales activities or behaviors. The claim 1 limitations, similarly recited in claims 10 and 16, of “obtains at least a portion of the inventory data of an individual store at a given time, the portion of the inventory data including variance date codes associated with individual items; and identifies at least one item of a plurality of items exceeding an inventory threshold based on the portion of the inventory data, the inventory threshold based on a variance date code associated with the at least one item; and implement a centralized elasticity estimation module that: responsive to identifying the at least one item exceeds the inventory threshold, receives an elasticity value request for the identified at least one item that exceeds the inventory threshold from the centralized inventory optimization module; responsive to the elasticity value request, determines a cluster associated with the individual store at least by clustering other stores that share a geographic proximity, a 
Dependent claims 2-3, 6-9, 11-15, 17-18, and 23 recite similar abstract ideas that further narrow the scope of the abstract idea identified in the independent claim. 
Dependent claims 21 and 22 will be evaluated under Step 2A, Prong 2 below. 
Step 2A, Prong 2: Independent claims 1, 10, and 16 do not integrate the judicial exception is not integrated into a practical application. Particularly, the claims are mere instructions to implement an abstract idea on a computer. The use of software to perform the steps of the abstract idea is not sufficient to prove integration into a practical application. The combination of the claim elements, such as the processor, interface, software modules, is nothing more than a combination of generic computer components. There is no “particular” machine required to apply the abstract idea with. This finding is supported by the fact that paragraphs [0093, 0095] of the specification both disclose that the steps to perform the abstract operations can be performed by a “general purpose computing system,” which indicates the claimed invention is generally linking the use of the judicial exception to a particular environment or field of use. Therefore, the claimed invention is not integrated into a practical application.
Regarding claim 1, the claim further recites the limitation of “a data store, which maintains inventory data associated with a plurality of individual stores.” This is nothing but mere extra-solution activity defining the step of storing the data used to perform the abstract idea. This pre-solution is not sufficient to prove integration into a practical application. 
Additionally, with respect to the claim 1 limitations (similarly recited in claims 10, 16, 21, and 22) the claim recites the following limitations of “send, to a home office computer interface, the aggregated critical inventory report, wherein the home office computer interface is an interface of a governing office that manages the stores included in the cluster within the geographic proximity” and “receive, from the home office computer interface, a selection for a value adjustment of the identified at least one item,” which is nothing but post-solution activity. The mere generic transmittal of data is not sufficient to prove integration into a practical application.
Dependent claims 2-3, 6-9, 11-15, and 17-18 recite similar abstract ideas that further narrow the scope of the abstract idea identified in the independent claim, which does not integrate the judicial exception into a practical application. 
Step 2B: Claims 1, 10, and 16 do not include anything significantly more than the judicial exception. The additional elements are recited at a high level of generality and conventional computer 
With respect to the Berkheimer court case, below can be found evidence provided that based on 2B analysis, the claims are viewed as well-understood, routine, and conventional activity consistent with the Federal Circuit’s decision in Berkheimer and MPEP 2106.05(d). Regarding claim 1, the claim further recites a data store that stores inventory data. This is nothing but mere extra-solution activity defining the step of storing the data used to perform the abstract idea. Section 2106.05(d) of the MPEP recognizes “storing and retrieving information in a memory” as being a computer function that is well-understood, routine, and conventional. Therefore, this type of extra-solution activity is not anything significantly more than the judicial exception.
Additionally, with respect to the claim 1 limitations (similarly recited in claims 10, 16, 21, 22) directed to the sending of the report to the home office and sending entity-specific value adjustments and reports to the client-side applications, this activity is nothing but post-solution activity. Section 2106.05(d) of the MPEP recognizes “receiving or transmitting data over a network” as being a computer function that is well-understood, routine, and conventional. Therefore, this type of extra-solution activity is not anything significantly more than the judicial exception. 
Dependent claims 2-3, 6-9, 11-15, and 17-20 further narrow the abstract idea identified in the independent claim, which does not include anything significantly more than the judicial exception. 
Accordingly, claims 1-3, 6-18, and 21-23 are rejected under 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-9, 16-18, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US 20130090988 A1) in view of Ng et al. (US 20090327037 A1) in view of Bauer et al. (US 20030216969 A1) in view of Lee et al. (US 7899691 B1).

Regarding claim 1, Moore teaches a system for inventory optimization (paragraph [0019] teaches a system for inventory markdown optimization), the system comprising:
a data store, which maintains inventory data associated with a plurality of individual stores (paragraph [0025] teaches “42” Markdown inventory that stores the list of products and inventory for each of a given retailer (i.e. store)); 
at least one backend processor coupled to the data store (paragraph [0024] teaches the computer system may be a remote computer, wherein Fig. 1 the computer system contains “42” Markdown Inventory), the backend processor configured to: implement a centralized inventory optimization module that (paragraph [0024] teaches a processor executing instructions, wherein paragraph [0030] there is a software program used for markdown optimization of an inventory, and wherein Fig 1 and paragraph [0020] the markdown inventory events are performed for a plurality of stores at a given time, including paragraph [0025] teaches distinct inventory data for each store for a given retailer may be provided from a given retailer to the computer system): 
obtains at least a portion of the inventory data of an individual store at a given time (paragraph [0029] teaches receiving inventory data in the form of inventories by product for each store, wherein paragraph [0019] the inventory is current (i.e. at a given time), including in paragraph [0025] teaches distinct inventory data for each store for a given retailer may be provided from a given retailer to the computer system), the portion of the inventory data including variance date codes associated with individual items (paragraph [0017] teaches the inventory value is leveraged against date-coded products (i.e. variance date codes associated with individual products)); 
and identifies at least one item of a plurality of items exceeding an inventory threshold based on the portion of the inventory data (paragraph [0031] teaches evaluating the inventory based on Examiner’s Note: The identified volume of items for overstock would be identified because the volume is in excess of the desired quantity; see also: [0017]), 
and implement a centralized elasticity estimation module that  (paragraph [0024] teaches a processor executing instructions, wherein paragraph [0030] there is a software program used for markdown optimization of an inventory, and wherein Fig 1 and paragraph [0020] the markdown inventory events are performed for a plurality of stores at a given time, including paragraph [0025] teaches distinct inventory data for each store for a given retailer may be provided from a given retailer to the computer system): 
responsive to identifying the at least one item exceeds the inventory threshold (paragraph [0029] teaches receiving inventory data in the form of inventories by product for each store, wherein paragraph [0019] the inventory is current (i.e. at a given time), wherein paragraph [0031] teaches evaluating the inventory based on an identified volume of inventory targeted for clearance by a certain “sell-through” date, wherein paragraph [0002] the inventory is evaluated in order to reduce overstock; Examiner’s Note: The identified volume of items for overstock would be identified because the volume is in excess of the desired quantity; see also: [0017]),
receives an elasticity value request for the identified at least one item…from the centralized inventory optimization module (paragraphs [0028-0030] teach receiving a markdown definition event including store inventory information, wherein paragraph [0019] teaches the stores are clustered by markdown event to reflect item elasticity); 
responsive to the elasticity value request, determines a cluster associated with the individual store at least by clustering other stores that share a same store format (paragraph [0019] teaches the stores are clustered by markdown event to reflect item elasticity, wherein paragraph [0088] teaches the markdown system can finish or update store clusters again by re-categorizing the stores, and wherein i.e. same store format) and item elasticity), 
obtains inventory data of the other stores of the determined cluster (paragraphs [0019-0020] teach that the stores are categorized into clusters based on their inventories, and wherein the inventory data can be updated), 
calculates an elasticity value for the identified at least one item based at least in part on the obtained inventory data of the other stores of the determined cluster (paragraphs [0019-0020] teach the stores are categorized and re-categorized based on their current inventories, such that in wherein paragraph [0088] teaches the markdown system can finish or update store clusters again by re-categorizing the stores), 215/646,895

 and generates an entity-specific elasticity value for the identified at least one item for the individual store (paragraph [0019] teaches the store can be dynamically re-categorized into different clusters based on the individual store current inventories and sales data, wherein paragraph [0030] teaches outputting a depth of market down pricing for a product in a store in a set of stores), 
wherein the inventory optimization module is further implemented to: 2PATENT receive the entity-specific elasticity value for the identified at least one item based at least on the received entity-specific elasticity value and the variance date code of the inventory data (paragraph [0089] teaches producing a final markdown schedule (i.e. inventory optimization recommendation) for stores categorized into store clusters, wherein the schedule contains a listing of products and their markdown sequence, paragraph [0017] teaches the markdown optimization may be leveraged based on the date-coded products (i.e. variance date code)), 
generate an inventory optimization recommendation for the identified at least one item of the individual store at the given time (paragraph [0089] teaches producing a final markdown schedule (i.e. inventory optimization recommendation) for stores categorized into store clusters, wherein the schedule contains a listing of products and their markdown sequence, wherein paragraph [0019] the inventory used to calculate the markdowns is current (i.e. at a given time)), 
the inventory threshold based on a variance date code associated with the at least one item; receives an elasticity value request for the identified at least one item that exceeds the inventory threshold from the centralized inventory optimization module; responsive to the elasticity value request, determines a cluster associated with the individual store at least by clustering other stores that share a geographic proximity,  and a same purchase price associated with the at least one item; aggregate other inventory optimization recommendations for the identified at least one item as associated with other individual stores in the cluster, create an aggregated critical inventory report including the inventory optimization recommendation for the identified at least one item of the individual store at the given time and the aggregated other inventory optimization recommendations for the identified at least one item of the other individual stores in the cluster, send, to a home office computer interface, the aggregated critical inventory report, wherein the home office computer interface is an interface of a governing office that manages the stores included in the cluster within the geographic proximity, receive, from the home office computer interface, a selection for a value adjustment of the identified at least one item, wherein the selection identifies a plurality of stores, of the individual store and the other individual stores, as being targets of the value adjustment of the identified at least one item, and based on the received selection for the value adjustment, send entity-specific value adjustments to an automated markdown management system causing automatic valuation adjustments at a client-side application of each of the plurality of stores, wherein each of the entity- specific value adjustments is specific to a particular store of the plurality of stores.
	From the same or similar field of endeavor, Ng teaches aggregate other inventory optimization recommendations for the identified at least one item as associated with other individual stores in the cluster (paragraphs [0017-0019] teaches producing a markdown plan report with all the markdown plans, wherein paragraph [0058] teaches the plan is implemented for multiple stores, wherein [0193] teaches each store-group may have their own markdown start dates, as well as in [0177] teaches grouping the locations based on the end sale date; see also: [0204]), 
create an aggregated critical inventory report including the inventory optimization recommendation for the identified at least one item of the individual store at the given time and the aggregated other inventory optimization recommendations for the identified at least one item of the other individual stores in the cluster (paragraphs [0017-0019] teaches producing a markdown plan report with all the markdown plans, wherein paragraphs [0124-0125] the stores are grouped into demand groups by cluster stores, as well as in paragraph [0058] teaches the plan is implemented for multiple stores, wherein [0193] teaches each store-group may have their own markdown start dates, as well as in [0177] teaches grouping the locations based on the end sale date; see also: [0204), 
send, to a home office computer interface, the aggregated critical inventory report (paragraphs [0017-0019] teaches producing a markdown plan report with all the markdown plans to present to a user, wherein paragraph [0123] the output can be sent from one computer to another),
receive, from the home office computer interface, a selection for a value adjustment of the identified at least one item  (paragraph [0054] teaches the user can revise and implement an updated markdown plan, wherein paragraph [0160] the user can access the interface to adjust the plan and thus signal to the stores to implement the plan; see also: [0018]),
wherein the selection identifies a plurality of stores, of the individual store and the other individual stores (paragraph [0160] teaches the plan can be sent to stores in order for the stores to signal the plan, wherein paragraphs [0124-0125] the stores are grouped into demand groups by cluster stores), 
as being targets of the value adjustment of the identified at least one item, and based on the received selection for the value adjustment (paragraph [0160] teaches the plan can be sent to stores in order for the stores to signal the plan, wherein paragraphs [0124-0125] the stores are grouped into demand groups by cluster stores, for example in paragraph [0071] the prices are adjusted based on the stores being located within a certain proximity of a Walmart), 
send entity-specific value adjustments to an automated markdown management system causing automatic valuation adjustments at a client-side application of each of the plurality of stores (paragraph [0160] the user can access the interface to adjust the plan and send the plan to stores so that the stores can carry out the plan; see also: [0065]), 
wherein each of the entity- specific value adjustments is specific to a particular store of the plurality of stores (paragraph [0160] the user can access the interface to adjust the plan and send the plan to stores so that the stores can carry out the plan, as well as in paragraph [0058] teaches the plan is implemented for multiple stores, wherein [0193] teaches each store-group may have their own markdown start dates; see also: [0065]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moore to incorporate the teachings of Ng to include aggregate other inventory optimization recommendations for the identified at least one item as associated with other individual stores in the cluster, create an aggregated critical inventory report including the inventory optimization recommendation for the identified at least one item of the individual store at the given time and the aggregated other inventory optimization recommendations for the identified at least one item of the other individual stores in the cluster, send, to a home office computer interface, the aggregated critical inventory report, receive, from the home office computer interface, a selection for a value adjustment of the identified at least one item, wherein the selection identifies a plurality of stores, of the individual store and the other individual stores, as being targets of the value adjustment of the identified at least one item, and based on the received selection for the value adjustment, send entity-specific value adjustments to an automated markdown management system causing automatic valuation adjustments at a client-side application of each of the plurality of stores, wherein each of the entity- specific value adjustments is specific to a particular store of the plurality of stores. One would have been motivated to do so in order to tune the plan in order to correct the markdown plan when the conditions of the market have changed (Ng, [0054]). By allowing the user to adjust the markdown schedule, one would have been able to ensure the best possible result for products with short, volatile lifecycles (Ng, [0050, 0054]). Furthermore, one would have been motivated to do so in order to reduce an overstock of items after a holiday in order to manage excess inventory as profitably as possible (Ng, [0197]).
 the inventory threshold based on a variance date code associated with the at least one item; receives an elasticity value request for the identified at least one item that exceeds the inventory threshold from the centralized inventory optimization module; responsive to the elasticity value request, determines a cluster associated with the individual store at least by clustering other stores that share a geographic proximity,  and a same purchase price associated with the at least one item; wherein the home office computer interface is an interface of a governing office that manages the stores included in the cluster within the geographic proximity.
From the same or similar field of endeavor, Bauer teaches the inventory threshold based on a variance date code associated with the at least one item  (paragraph [0167] teaches generating an inventory alert if any inventory items are outside of the baseline inventory, in that the current stock is above a predetermined value (i.e. threshold), and wherein paragraph [0170] teaches the alerts include identifying that products may be approaching an expiration date, as well as in paragraph [0097] teaches identifying an item that is not selling well before its corresponding expiration date that is indicative of excess inventory);
receives an elasticity value request for the identified at least one item that exceeds the inventory threshold from the centralized inventory optimization module (paragraph [0111] teaches the system may analyze the sales velocity (i.e. elasticity) of an item in order to determine improvements for the item type, wherein paragraph [0167] teaches monitoring inventory levels to determine if inventory items are out of bounds of the baseline inventory, such that the inventory stock is above a predetermine value, as well as in [0090] teaches a shelf count process can provide information indicating that items are below a threshold value wherein paragraph [0113] teaches that the shelf inventory and amounts of items in the inventory is evaluated with the sales velocity (i.e. elasticity) of the other similar items in order to correlate sales of the item; see also: [0006]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Moore and Ng to incorporate the teachings of Bauer to 
However, the combination of Moore, Ng, and Bauer does not explicitly teach responsive to the elasticity value request, determines a cluster associated with the individual store at least by clustering other stores that share a geographic proximity, and a same purchase price associated with the at least one item; wherein the home office computer interface is an interface of a governing office that manages the stores included in the cluster within the geographic proximity.
From the same or similar field of endeavor, Lee teaches responsive to the elasticity value request, determines a cluster associated with the individual store at least by clustering other stores that share a geographic proximity (Col 26 lines 13-25 teaches a region would be a grouping of stores within a certain geographical area, as well as in Col 19 lines 38-48 teach a region could be, for example, all of the retail stores in Los Angeles; see also: Col 40 lines 22-48, Col 44 line 60 to Col 45 line 6),  
and a same purchase price associated with the at least one item (Col 44 lines 45-67 teach retailers define a geographic and other regions within which they maintain the same price for a given product; see also: Col 40 lines 22-48, Col 45 lines 1-6); 
wherein the home office computer interface is an interface of a governing office that manages the stores included in the cluster within the geographic proximity (Col 30 lines 20-41 teach the headquarters (i.e. governing office) of the chain of stores performs the order placing and more by receiving date from the stores (124), wherein Col 43 line 55 to Col 44 line 30 teach the managers can set prices and other rules for the items, wherein Col 40 lines 22-48 teach the stores (124) are evaluated using . 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Moore, Ng, and Bauer to incorporate the teachings of Lee to include responsive to the elasticity value request, determines a cluster associated with the individual store at least by clustering other stores that share a geographic proximity, and a same purchase price associated with the at least one item; wherein the home office computer interface is an interface of a governing office that manages the stores included in the cluster within the geographic proximity. One would have been motivated to do so in order to optimize profit by providing a specific price for products with a specified sales volume, which is done using clustering rules (Lee, Col 40 lines 25-45). 

Regarding claim 2, the combination of Moore, Ng, Bauer, and Lee teach all the limitations of claim 1 above.
Moore further teaches wherein the centralized elasticity estimation module further: 315/646,895dynamically adjusts the entity-specific elasticity value for the identified at least one item as new inventory data corresponding to the at least one item and the individual store is received (paragraphs [0030-0031] teach producing a predictive model for customer demand for a set of products in a store based on a function of time and price of the products, wherein paragraph [0050] teaches iteratively re-clustering the stores, wherein paragraph [0019] teaches the stores are dynamically re-categorized to take into account current inventories (i.e. new inventory data) and sales data, wherein paragraph [0030] there is a software program used for markdown optimization of an inventory; see also: [0088]); and generates an adjusted value optimization recommendation based on the dynamic adjustment (paragraph [0062] teaches the process loops back and iteratively clusters the stores, wherein paragraph [0088] upon ending the iterations, the process re-categorizes the clusters for another markdown event based on the store-based inventory and item elasticity; see also: [0088]).  

Regarding claim 3, the combination of Moore, Ng, Bauer, and Lee teach all the limitations of claim 1 above.
However, Moore does not explicitly teach wherein the centralized elasticity estimation module calculates the elasticity value for the identified at least one item, including by identifying a value response curve for the identified at least one item associated with the individual store based on at least one of a linear, log linear, power, or logit model.
From the same or similar field of endeavor, Lee further teaches wherein the centralized elasticity estimation module calculates the elasticity value for the identified at least one item (Col 45 lines 7-52 teach calculating the profit maximizing objective by utilizing “rho,” wherein Col 28 lines 35-40 teach the relative base price elasticity factor for product “k” in demand group “i”; see also: Col 46 line 55 to Col 47 line 21; see also: Col 29 line 5 to Col 30 line 17), 
including by identifying a value response curve for the identified at least one item associated with the individual store based on at least one of a linear, log linear (Col 48 line 59 to Col 49 line 7 teach the prices are optimized using the linear constraint equation, as well as in Col 20 line 55 to Col 21 line 21 teach determining values by taking the linear regression of the log of the base units, which is used to determine the average estimate values, as well as in Col 29 line 5 to Col 30 line 17 teach calculating a linear function for a store during a time period based on rho, wherein Col 28 lines 35-40 teach the relative base price elasticity factor for product “k” in demand group “i”).
It would have been obvious to one of ordinary skill in the art to modify the combination of Moore, Ng, Bauer, and Lee to incorporate the additional teachings of Lee to include wherein the centralized elasticity estimation module calculates the elasticity value for the identified at least one item, including by identifying a value response curve for the identified at least one item associated with the individual store based on at least one of a linear, log linear, power, or logit model. One would have been motivated to do so in order to optimize profit by providing a specific price for products with a specified sales volume, which is done using clustering rules (Col 40 lines 25-45).

Regarding claim 6, the combination of Moore, Ng, Bauer, and Lee teaches all the limitations of claim 1 above.
Moore further teaches the inventory optimization recommendation includes at least one of a value adjustment recommendation (paragraph [0002] teaches determining a price reduction for the products, such as in paragraph [0036] designating a markdown price of 25% off, etc.; see also: [0017, 0090]).

Regarding claim 7, the combination of Moore, Ng, Bauer, and Lee teach all the limitations of claim 6 above.
	However, Moore does not explicitly teach the inventory optimization recommendation associated with the at least one item is provided as part of an entity-specific inventory report.  
	From the same or similar field of endeavor, Ng teaches the optimization recommendation associated with the at least one item is provided as part of an entity-specific inventory report (paragraphs [0160] teaches disseminating the pricing plan to each store so that the store can carry out the plan; see also: [0184-0185]).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of Moore, Ng, Bauer, and Lee to incorporate the further teachings of Ng to include the inventory optimization recommendation associated with the at least one item is provided as part of an entity-specific inventory report. One would be motivated to do so in order to tune the plan in order to correct the markdown plan when the conditions of the market have changed (Ng, [0054]). Furthermore, one would be motivated to do so in order to reduce an overstock of items after a holiday in order to manage excess inventory as profitably as possible (Ng, [0197]).

Regarding claim 8, the combination of Moore, Ng, Bauer, and Lee teach all the limitations of claim 7 above.
the inventory optimization module further processes the entity-specific inventory report to determine inventory replenishment values for the at least one item for a future time period based on the inventory data at the given time.  
	From the same or similar field of endeavor, Ng further teaches the inventory optimization module further processes the entity-specific inventory report to determine inventory replenishment values for the at least one item for a future time period based on the inventory data at the given time (paragraph [0054] teaches that a six-month plan can be adjusted a few weeks into the markdown plan in order to correct or update the plan if market conditions have changed, wherein the updated information can be implemented as an updated markdown plan, and wherein paragraph [0160] teaches disseminating the pricing plan to each store so that the store can carry out the plan). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of Moore, Ng, Bauer, and Lee to incorporate the further teachings of Ng to include the inventory optimization module further processes the entity-specific inventory report to determine inventory replenishment values for the at least one item for a future time period based on the inventory data at the given time. One would be motivated to do so in order to tune the plan in order to correct the markdown plan when the conditions of the market have changed (Ng, [0054]). Furthermore, one would be motivated to do so in order to reduce an overstock of items after a holiday in order to manage excess inventory as profitably as possible (Ng, [0197]).

Regarding claim 9, the combination of Moore, Ng, Bauer, and Lee teaches all the limitations of claim 1 above.
	Moore further teaches the individual store is a specific retail store location (paragraph [0025] teaches the process is done with data specific for each store for a given retailer).

Regarding claim 16, Moore teaches 16. (Currently Amended) One or more computer storage devices having computer- executable instructions stored thereon for inventory optimization (paragraph  
an inventory optimization component that obtains, from a remote data store (paragraph [0024] teaches the computer system may be a remote computer, wherein Fig. 1 the computer system contains “42” Markdown Inventory), inventory data for a group of entities at a given time and identifies at least one item of at least one individual entity of the group of entities exceeding an inventory threshold of the at least one individual entity based on the inventory data (paragraph [0029] teaches receiving inventory data in the form of inventories by product for each store, wherein paragraph [0019] the inventory is current (i.e. at a given time), wherein paragraph [0031] teaches evaluating the inventory based on an identified volume of inventory targeted for clearance by a certain “sell-through” date, wherein paragraph [0002] the inventory is evaluated in order to reduce overstock; Examiner’s Note: The identified volume of items for overstock would be identified because the volume is in excess of the desired quantity; see also: [0017]);
 the inventory data including variance date codes associated with individual items (paragraph [0017] teaches the inventory value is leveraged against date-coded products (i.e. variance date codes associated with individual products)), 
an elasticity estimation component that: responsive to identifying the at least one item exceeds the inventory threshold (paragraph [0029] teaches receiving inventory data in the form of inventories by product for each store, wherein paragraph [0019] the inventory is current (i.e. at a given time), wherein paragraph [0031] teaches evaluating the inventory based on an identified volume of inventory targeted for clearance by a certain “sell-through” date, wherein paragraph [0002] the inventory is evaluated in order to reduce overstock; Examiner’s Note: The identified volume of items for overstock would be identified because the volume is in excess of the desired quantity; see also: [0017]), determines a cluster (paragraph [0019] teaches the stores are clustered by markdown event to reflect item elasticity), including the group of entities, associated with the individual store at least by clustering other stores that share a same store format (paragraph [0019] teaches the stores are clustered by markdown event to reflect item elasticity, wherein paragraph [0088] teaches the markdown system can finish or update store clusters again by re-categorizing the stores, and wherein paragraph [0092] teaches the stores are clustered by markdown events to reflect store-based inventory (i.e. same store format) and item elasticity), 

calculates a value response curve for at least the identified at least one item of the at least one individual entity and generates an entity-specific elasticity value for each entity of the group of entities for the identified at least one item (paragraph [0030] teaches determining a predictive model for customer demand for a set of products in a set of stores, wherein paragraph [0031] teaches a predictive model for customer demand is necessary to project volume sold as a function of time and price (i.e. a value response curve), wherein paragraph [0019] teaches the store can be dynamically re-categorized into different clusters based on the individual store current inventories and sales data, wherein paragraph [0030] teaches outputting a depth of market down pricing for a product in a store in a set of stores; see also: [0028]; Examiner’s Note: The function, when plotted, displays the relationship between time and the price of the product, which is a curve.).
However, Moore does not explicitly teach the inventory threshold based on the variance date codes; including the group of entities, associated with the individual store at least by clustering other stores that share a geographic proximity, and a same purchase price associated with the identified at least one item; the inventory optimization component further: generating a critical inventory report for each entity of the group of entities based at least on the generated entity-specific elasticity value and the variance date codes of the inventory data, generating an aggregate critical inventory report, which at least indicates that the identified at least one item exceeds an inventory threshold at a plurality of entities of the group of entities, receiving data input in response to the generated aggregate critical inventory report, the data input comprising at least one of a value adjustment or a forecast adjustment associated with the at least one item and the plurality of entities, 6PATENT transmitting the critical inventory report for the each entity to an inventory system of the individual entity, transmitting the data input to the inventory system of the individual entity and to respective inventory systems of the plurality of entities, and send an entity-specific value adjustment to an automated markdown management system causing automatic valuation adjustments at a client-side application of each store of the group of entities, wherein each of the entity-specific value adjustments is specific to a particular entity of the group of entities.
From the same or similar field of endeavor, Ng teaches the inventory optimization component further: generating a critical inventory report for each entity of the group of entities based at least on the generated entity-specific elasticity value and the variance date codes of the inventory data (paragraphs [0017-0019] teaches producing a markdown plan report with all the markdown plans, wherein paragraphs [0157-0158] teaches the plan is produced based on an aggregate cross elasticity indicator for each product, and wherein paragraphs [0051] teaches the plan is generated based on the target out date of the products (i.e. variance date code), and wherein [0058-0061] teach data is received from stores and the plan is implemented by the stores; see also: [0015]), 
generating an aggregate critical inventory report (paragraphs [0017-0019] teaches producing a markdown plan report with all the markdown plans, wherein paragraphs [0124-0125] the stores are grouped into demand groups by cluster stores), which at least indicates that the identified at least one item exceeds an inventory threshold at a plurality of entities of the group of entities (paragraphs [0197-0198] teach determining that there is leftover inventory from a holiday expansion in inventory supply, wherein paragraphs [0017-0019] teaches producing a markdown plan report with all the markdown plans, wherein paragraphs [0124-0125] the stores are grouped into demand groups by cluster store), 
receiving data input in response to the generated aggregate critical inventory report (paragraph [0054] teaches the user can revise and implement an updated markdown plan; see also: [0018]), 
the data input comprising at least one of a value adjustment or a forecast adjustment associated with the at least one item and the plurality of entities (paragraph [0054] teaches the user can revise and implement an updated markdown plan, wherein paragraph [0160] the user can access the interface to adjust the plan and thus signal to the stores to implement the plan; see also: [0018]), 6PATENT 
transmitting the critical inventory report for the each entity to an inventory system of the individual entity (paragraph [0160] the user can access the interface to adjust the plan and send the plan to stores so that the stores can carry out the plan; see also: [0065]), 
transmitting the data input to the inventory system of the individual entity and to respective inventory systems of the plurality of entities (paragraph [0160] the user can access the interface to adjust the plan and send the plan to stores so that the stores can carry out the plan, wherein paragraph [0054] teaches the user can revise and implement an updated markdown plan; see also: [0065]),
 and send an entity-specific value adjustment to an automated markdown management system causing automatic valuation adjustments at a client-side application of each store of the group of entities (paragraph [0160] the user can access the interface to adjust the plan and send the plan to stores so that the stores can carry out the plan; see also: [0065]), 
wherein each of the entity-specific value adjustments is specific to a particular entity of the group of entities (paragraph [0160] the user can access the interface to adjust the plan and send the plan to stores so that the stores can carry out the plan, as well as in paragraph [0058] teaches the plan is implemented for multiple stores, wherein [0193] teaches each store-group may have their own markdown start dates; see also: [0065]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moore to incorporate the teachings of Ng to include the inventory optimization component further: generating a critical inventory report for each entity of the group of entities based at least on the generated entity-specific elasticity value and the variance date codes of the inventory data, generating an aggregate critical inventory report, which at least indicates that the identified at least one item exceeds an inventory threshold at a plurality of entities of the group of entities, 
However, the combination of Moore and Ng does not explicitly teach the inventory threshold based on the variance date codes; including the group of entities, associated with the individual store at least by clustering other stores that share a geographic proximity, and a same purchase price associated with the identified at least one item.
From the same or similar field of endeavor, Bauer teaches the inventory threshold based on the variance date codes (paragraph [0167] teaches generating an inventory alert if any inventory items are outside of the baseline inventory, in that the current stock is above a predetermined value (i.e. threshold), and wherein paragraph [0170] teaches the alerts include identifying that products may be approaching an expiration date, as well as in paragraph [0097] teaches identifying an item that is not selling well before its corresponding expiration date that is indicative of excess inventory).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Moore and Ng to incorporate the teachings of Bauer to include the inventory threshold based on the variance date codes. One would have been motivated to do 
However, the combination of Moore, Ng, and Bauer does not explicitly teach including the group of entities, associated with the individual store at least by clustering other stores that share a geographic proximity, and a same purchase price associated with the identified at least one item.
From the same or similar field of endeavor, Lee teaches including the group of entities, associated with the individual store at least by clustering other stores that share a geographic proximity (Col 26 lines 13-25 teaches a region would be a grouping of stores within a certain geographical area, as well as in Col 19 lines 38-48 teach a region could be, for example, all of the retail stores in Los Angeles; see also: Col 40 lines 22-48, Col 44 line 60 to Col 45 line 6), and a same purchase price associated with the identified at least one item (Col 44 lines 45-67 teach retailers define a geographic and other regions within which they maintain the same price for a given product; see also: Col 40 lines 22-48, Col 45 lines 1-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Moore, Ng, and Bauer to incorporate the teachings of Lee to include including the group of entities, associated with the individual store at least by clustering other stores that share a geographic proximity, and a same purchase price associated with the identified at least one item. One would have been motivated to do so in order to optimize profit by providing a specific price for products with a specified sales volume, which is done using clustering rules (Col 40 lines 25-45).

Regarding claim 17, the combination of Moore, Ng, Bauer, and Lee teach all the limitations of claim 16 above.
the forecast adjustment impacts a supply chain for the at least one item and the at least one individual entity to adjust inventory replenishment values at the individual entity.  
	From the same or similar field of endeavor, Ng further teaches the forecast adjustment impacts a supply chain for the at least one item and the at least one individual entity to adjust inventory replenishment values at the individual entity (paragraph [0054] teaches the user can revise and implement an updated markdown plan, wherein paragraph [0160] the user can access the interface to adjust the plan and thus signal to the stores to implement the plan; see also: [0018]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Moore, Ng, Bauer, and Lee to incorporate the further teachings of Ng to include the forecast adjustment impacts a supply chain for the at least one item and the at least one individual entity to adjust inventory replenishment values at the individual entity. By allowing the user to adjust the markdown schedule, one would be able to ensure the best possible result for products with short, volatile lifecycles (Ng, [0050, 0054]). Furthermore, one would be motivated to do so in order to reduce an overstock of items after a holiday in order to manage excess inventory as profitably as possible (Ng, [0197]).

	Regarding claim 18, the combination of Moore, Ng, Bauer, and Lee teach all the limitations of claim 16 above.
Moore further teaches the elasticity estimation component is further configured to identify the value response curve for the identified at least one item associated with the at least one individual entity using entity-cluster data (paragraphs [0029-0031] teach producing a predictive model for customer demand for a set of products in a store (i.e. the individual entity)) based on a function of time and price of the products (i.e. at least one item), wherein paragraph [0088] the markdown definition process is executed by clustering stores based on the store-based inventory, item elasticity, sales data, and .  

Regarding claim 21, the combination of Moore, Ng, Bauer, and Lee teach all the limitations of claim 2 above.
	However, Moore does not explicitly teach wherein the least one backend processor further implements the inventory optimization module to: aggregate other adjusted inventory optimization recommendations for the identified at least one item of at least the other individual stores based at least on new inventory data corresponding to the at least one item and the other individual stores, create an adjusted aggregated critical inventory report including the adjusted inventory optimization recommendation and the aggregated other adjusted inventory optimization recommendations, send, to a home office computer interface, the adjusted aggregated critical inventory report, 715/646,895receive, from the home office computer interface, a new selection for a new value adjustment of the identified at least one item, the new selection identifying at least some of the plurality of stores as being targets of the new value adjustment, and based on the received new selection for the new value adjustment, send new entity- specific value adjustments to the automated markdown management system causing new automatic valuation adjustments at the client-side application of each of the at least some of the plurality of stores.
	From the same or similar field of endeavor, Ng teaches wherein the least one backend processor further implements the inventory optimization module to: aggregate other adjusted inventory optimization recommendations for the identified at least one item of at least the other individual stores based at least on new inventory data corresponding to the at least one item and the other individual stores (paragraph [0176] teaches an intermediate scope can be to use triggers to update products on drafted/approved markdown plans in order to update product coefficients, wherein paragraph [0054] teaches the user can revise and implement an updated markdown plan; see also: [0018]), 
create an adjusted aggregated critical inventory report including the adjusted inventory optimization recommendation and the aggregated other adjusted inventory optimization recommendations  (paragraph [0176] teaches an intermediate scope can be to use triggers to update products on drafted/approved markdown plans in order to update product coefficients, wherein paragraphs [0017-0019] teaches producing a markdown plan report with all the markdown plans, wherein paragraphs [0124-0125] the stores are grouped into demand groups by cluster stores), 
send, to a home office computer interface, the adjusted aggregated critical inventory report (paragraph [0176] teaches an intermediate scope can be to use triggers to update products on drafted/approved markdown plans in order to update product coefficients, wherein paragraphs [0017-0019] teaches producing a markdown plan report with all the markdown plans to present to a user, wherein paragraph [0123] the output can be sent from one computer to another), 
715/646,895receive, from the home office computer interface, a new selection for a new value adjustment of the identified at least one item (paragraph [0176] teaches an intermediate scope can be to use triggers to update products on drafted/approved markdown plans in order to update product coefficients, wherein paragraph [0054] teaches the user can revise and implement an updated markdown plan, wherein paragraph [0160] the user can access the interface to adjust the plan and thus signal to the stores to implement the plan; see also: [0018]), 
the new selection identifying at least some of the plurality of stores as being targets of the new value adjustment (paragraph [0176] teaches an intermediate scope can be to use triggers to update products on drafted/approved markdown plans in order to update product coefficients, wherein paragraph [0160] teaches the plan can be sent to stores in order for the stores to signal the plan, wherein paragraphs [0124-0125] the stores are grouped into demand groups by cluster stores), 
and based on the received new selection for the new value adjustment, send new entity- specific value adjustments to the automated markdown management system causing new automatic valuation adjustments at the client-side application of each of the at least some of the plurality of stores(paragraph [0176] teaches an intermediate scope can be to use triggers to update products on .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Moore, Ng, Bauer, and Lee to incorporate the further teachings of Ng to include wherein the least one backend processor further implements the inventory optimization module to: aggregate other adjusted inventory optimization recommendations for the identified at least one item of at least the other individual stores based at least on new inventory data corresponding to the at least one item and the other individual stores, create an adjusted aggregated critical inventory report including the adjusted inventory optimization recommendation and the aggregated other adjusted inventory optimization recommendations, send, to a home office computer interface, the adjusted aggregated critical inventory report, 715/646,895receive, from the home office computer interface, a new selection for a new value adjustment of the identified at least one item, the new selection identifying at least some of the plurality of stores as being targets of the new value adjustment, and based on the received new selection for the new value adjustment, send new entity- specific value adjustments to the automated markdown management system causing new automatic valuation adjustments at the client-side application of each of the at least some of the plurality of stores. One would have been motivated to do so in order to tune the plan in order to correct the markdown plan when the conditions of the market have changed (Ng, [0054]). By allowing the user to adjust the markdown schedule, one would have been able to ensure the best possible result for products with short, volatile lifecycles (Ng, [0050, 0054]). Furthermore, one would have been motivated to do so in order to reduce an overstock of items after a holiday in order to manage excess inventory as profitably as possible (Ng, [0197]).

Regarding claim 23, the combination of Moore, Ng, Bauer, and Lee teaches all the limitations of claim 1 above.
Examiner’s Note: In the interest of compact prosecution, Examiner is relying on the Lee reference for antecedent basis of “the purchase price,” used to teach the clustering related limitations.), Moore does not explicitly teach wherein the purchase price is a price of the at least one item offered for sale.
From the same or similar field of endeavor, Lee further teaches wherein the purchase price is a price of the at least one item offered for sale (Col 5 lines 45-60 teach inputting raw econometric data provided by the client including the product cost and the unit price; see also: Col 7 line 55 to Col 8 line 25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Moore, Ng, Bauer, and Lee to incorporate the further teachings of Lee to include wherein the purchase price is a price of the at least one item offered for sale. One would have been motivated to do so in order to optimize profit by providing a specific price for products with a specified sales volume, which is done using clustering rules (Lee, Col 40 lines 25-45).

Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US 20130090988 A1) in view of Lee et al. (US 7899691 B1) in view of Bauer et al. (US 20030216969 A1).

Regarding claim 10, Moore teaches a method for inventory optimization implemented at least in part on at least one processor (paragraph [0022] teaches a processor that practices the methods of the invention), comprising: 
obtaining inventory data for an individual entity at a given time (paragraph [0029] teaches receiving inventory data in the form of inventories by product for each store, wherein paragraph [0019] the inventory is current (i.e. at a given time)),
the inventory data including variance date codes associated with individual items (paragraph [0017] teaches the inventory value is leveraged against date-coded products (i.e. variance date codes associated with individual products));
identifying at least one item of a plurality of items exceeding an inventory threshold based on the inventory data (paragraph [0031] teaches evaluating the inventory based on an identified volume of inventory targeted for clearance by a certain “sell-through” date, wherein paragraph [0002] the inventory is evaluated in order to reduce overstock; Examiner’s Note: The identified volume of items for overstock would be identified because the volume is in excess of the desired quantity; see also: [0017]);
responsive to identifying the at least one item exceeds the inventory threshold (paragraph [0029] teaches receiving inventory data in the form of inventories by product for each store, wherein paragraph [0019] the inventory is current (i.e. at a given time), wherein paragraph [0031] teaches evaluating the inventory based on an identified volume of inventory targeted for clearance by a certain “sell-through” date, wherein paragraph [0002] the inventory is evaluated in order to reduce overstock; Examiner’s Note: The identified volume of items for overstock would be identified because the volume is in excess of the desired quantity; see also: [0017]), determining a cluster associated with the individual entity at least by clustering other entities that share a same entity format (paragraph [0019] teaches the stores are clustered by markdown event to reflect item elasticity, wherein paragraph [0088] teaches the markdown system can finish or update store clusters again by re-categorizing the stores, and wherein paragraph [0092] teaches the stores are clustered by markdown events to reflect store-based inventory (i.e. same store format) and item elasticity); 
obtaining inventory data of the other entities of the determined cluster (paragraphs [0019-0020] teach that the stores are categorized into clusters based on their inventories, and wherein the inventory data can be updated); 
calculating a value response curve for the identified at least one item based at least in part on the obtained inventory data of the other entities of the determined cluster (paragraph [0030] teaches determining a predictive model for customer demand for a set of products in a set of stores, wherein paragraph [0031] teaches a predictive model for customer demand is necessary to project volume sold as a function of time and price (i.e. a value response curve)); see also: [0028]; Examiner’s Note: The 
generating an item-specific elasticity value for the identified at least one item based on the calculated value response curve (paragraph [0030] teaches determining a predictive model for customer demand for a set of products in a set of stores, wherein paragraph [0031] teaches a predictive model for customer demand is necessary to project volume sold as a function of time and price (i.e. a value response curve)), wherein paragraph [0019] teaches the store can be dynamically re-categorized into different clusters based on the individual store current inventories and sales data, wherein paragraph [0030] teaches outputting a depth of market down pricing for a product in a store in a set of stores);
generating an entity-specific inventory optimization recommendation for the individual entity based on the generated item-specific elasticity value and the variance date codes of the inventory data  (paragraph [0089] teaches producing a final markdown schedule (i.e. inventory optimization recommendation) for stores categorized into store clusters, wherein the schedule contains a listing of products and their markdown sequence, timing and markdown prices, wherein paragraph [0017] the markdown optimization is based on aged packaging and date-coded products (i.e. variance date codes), as well as in paragraph [0019] teaches the store can be dynamically re-categorized into different clusters based on the individual store current inventories and sales data);
wherein the entity-specific automatic value adjustment is specific to the individual entity (paragraph [0160] the user can access the interface to adjust the plan and send the plan to stores so that the stores can carry out the plan, as well as in paragraph [0058] teaches the plan is implemented for multiple stores, wherein [0193] teaches each store-group may have their own markdown start dates; see also: [0065]).
However, Moore does not explicitly teach the inventory threshold based on the variance date codes associated with the individual items; responsive to identifying the at least one item exceeds the inventory threshold, determining a cluster associated with the individual entity at least by clustering other entities that share a geographic proximity, and a same purchase price associated with the at least one item; and sending, to an automated markdown management system, an instruction causing an entity- specific automatic valuation adjustment at a client-side application of the individual entity.
From the same or similar field of endeavor, Lee teaches determining a cluster associated with the individual entity at least by clustering other entities that share a geographic proximity (Col 26 lines 13-25 teaches a region would be a grouping of stores within a certain geographical area, as well as in Col 19 lines 38-48 teach a region could be, for example, all of the retail stores in Los Angeles; see also: Col 40 lines 22-48, Col 44 line 60 to Col 45 line 6), 
and a same purchase price associated with the at least one item (Col 44 lines 45-67 teach retailers define a geographic and other regions within which they maintain the same price for a given product; see also: Col 40 lines 22-48, Col 45 lines 1-6); 
and sending, to an automated markdown management system, an instruction causing an entity- specific automatic valuation adjustment at a client-side application of the individual entity (Col 4 lines 28-55 teach producing an optimal set of prices including specifying discounted prices for inventory, wherein the set of prices may be sent to the support tool so that the stores may use the user interface of the support tool to obtain the optimal set of prices; see also: Col 12 line 24 to Col 13 line 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moore to incorporate the teachings of Lee to include determining a cluster associated with the individual entity at least by clustering other entities that share a geographic proximity, and a same purchase price associated with the at least one item; and sending, to an automated markdown management system, an instruction causing an entity- specific automatic valuation adjustment at a client-side application of the individual entity. One would have been motivated to do so in order to optimize profit by providing a specific price for products with a specified sales volume, which is done using clustering rules (Col 40 lines 25-45).
However, the combination of Moore and Lee does not explicitly teach the inventory threshold based on the variance date codes associated with the individual items.
the inventory threshold based on the variance date codes associated with the individual items (paragraph [0167] teaches generating an inventory alert if any inventory items are outside of the baseline inventory, in that the current stock is above a predetermined value (i.e. threshold), and wherein paragraph [0170] teaches the alerts include identifying that products may be approaching an expiration date, as well as in paragraph [0097] teaches identifying an item that is not selling well before its corresponding expiration date that is indicative of excess inventory).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Moore and Lee to incorporate the teachings of Bauer to include the inventory threshold based on the variance date codes associated with the individual items. One would have been motivated to do so in order to alleviate the burden of managing a large inventory by avoiding redundant re-ordering and slow sales velocity (Bauer, [0005]). By incorporating the method of Bauer into the teachings of Moore, one would have been able to prevent an out of stock situation using the forecast information for replenishment schedules (Bauer, [0008]).

Regarding claim 11, the combination of Moore, Lee, and Bauer teach all the limitations of claim 10 above.
	Moore further teaches dynamically re-calculating the calculated value response curve for the identified at least one item as new inventory data corresponding to the at least one item and the individual entity is received (paragraphs [0030-0031] teach producing a predictive model for customer demand for a set of products in a store based on a function of time and price of the products, wherein paragraph [0050] teaches iteratively re-clustering the stores, wherein paragraph [0019] teaches the stores are dynamically re-categorized to take into account current inventories and sales data; see also: [0088]); 
and generating an adjusted value optimization recommendation based on the dynamic re- calculation (paragraph [0062] teaches the process loops back and iteratively clusters the stores, .

Regarding claim 12, the combination of Moore, Lee, and Bauer teach all the limitations of claim 10 above.
However, Moore does not explicitly teach wherein calculating the value response curve for the identified at least one item associated with the individual entity is based on at least one of a linear, log linear, power, or logit model.
From the same or similar field of endeavor, Lee further teaches wherein calculating the value response curve for the identified at least one item associated with the individual entity is based on at least one of a linear, log linear (Col 29 line 5 to Col 30 line 17 teach calculating a linear function for a store during a time period based on rho, wherein Col 28 lines 35-40 teach the relative base price elasticity factor for product “k” in demand group “i,” as well as in Col 45 lines 7-52 teach calculating the profit maximizing objective by utilizing “rho,” wherein Col 48 line 59 to Col 49 line 7 teach the prices are optimized using the linear constraint equation, as well as in Col 20 line 55 to Col 21 line 21 teach determining values by taking the linear regression of the log of the base units, which is used to determine the average estimate values, as well as in).
It would have been obvious to one of ordinary skill in the art to modify the combination of Moore, Lee and Bauer to incorporate the additional teachings of Lee to include wherein calculating the value response curve for the identified at least one item associated with the individual entity is based on at least one of a linear, log linear, power, or logit model. One would have been motivated to do so in order to optimize profit by providing a specific price for products with a specified sales volume, which is done using clustering rules (Col 40 lines 25-45).

Regarding claim 13, the combination of Moore, Lee, and Bauer teach all the limitations of claim 10 above.
calculating the value response curve for the identified at least one item associated with the individual entity includes using entity-cluster data (paragraphs [0029-0031] teach producing a predictive model for customer demand for a set of products in a store (i.e. the individual entity)) based on a function of time and price of the products (i.e. at least one item), wherein paragraph [0088] the markdown definition process is executed by clustering stores based on the store-based inventory, item elasticity, sales data, and consumer demand).

Regarding claim 14, the combination of Moore, Lee, and Bauer teach all the limitations of claim 10 above.
Moore further teaches the entity-cluster data includes a plurality of entity data aggregated based at least in part on entity attributes (paragraph [0046] teaches agglomerative hierarchical clustering of stores into clusters based on limits related to commonality of stores and other constraints (i.e. entity attributes)).

Regarding claim 15, the combination of Moore, Lee, and Bauer teach all the limitations of claim 10 above.
Moore further teaches the inventory optimization recommendation includes at least one of a value adjustment recommendation, an item feature recommendation, or an inventory adjustment recommendation (paragraph [0002] teaches determining a price reduction for the products, such as in paragraph [0036] designating a markdown price of 25% off, etc.; see also: [0017, 0090]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US 20130090988 A1) in view of Lee et al. (US 7899691 B1) in view of Bauer et al. (US 20030216969 A1) and further in view of Ng et al. (US 20090327037 A1).

Regarding claim 22, the combination of Moore, Lee, and Bauer teach all the limitations of claim 10 above.
However, Moore does not explicitly teach further comprising: sending, to a home office computer interface, the entity-specific inventory optimization recommendation, wherein the home office computer interface is an interface of a governing office that manages the stores included in the cluster within the geographic proximity; receiving, from the home office computer interface, a selection of the entity-specific inventory optimization recommendation; and based on the received selection, performing the sending of the instruction causing the automatic valuation adjustment at the client-side application.
From the same or similar field of endeavor, Lee further teaches wherein the home office computer interface is an interface of a governing office that manages the stores included in the cluster within the geographic proximity (Col 30 lines 20-41 teach the headquarters (i.e. governing office) of the chain of stores performs the order placing and more by receiving date from the stores (124), wherein Col 43 line 55 to Col 44 line 30 teach the managers can set prices and other rules for the items, wherein Col 40 lines 22-48 teach the stores (124) are evaluated using the clustering rules, as well as in Col 44 line 60 to Col 45 line 6 teach retailers define a geographic region of store clusters that maintain the same price for a given product).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Moore, Lee, and Bauer to incorporate the further teaches of Lee to include wherein the home office computer interface is an interface of a governing office that manages the stores included in the cluster within the geographic proximity. One would have been motivated to do so in order to optimize profit by providing a specific price for products with a specified sales volume, which is done using clustering rules (Col 40 lines 25-45).
However, Moore does not explicitly teach further comprising: sending, to a home office computer interface, the entity-specific inventory optimization recommendation, receiving, from the home office computer interface, a selection of the entity-specific inventory optimization recommendation; and based on the received selection, performing the sending of the instruction causing the automatic valuation adjustment at the client-side application.
From the same or similar field of endeavor, Ng teaches sending, to a home office computer interface, the entity-specific inventory optimization recommendation (paragraphs [0017-0019] teaches producing a markdown plan report with all the markdown plans to present to a user, wherein paragraph [0009] the markdown plan is optimized, and wherein paragraph [0123] the output can be sent from one computer to another); 
receiving, from the home office computer interface, a selection of the entity-specific inventory optimization recommendation (paragraph [0054] teaches the user can revise and implement an updated markdown plan, wherein paragraph [0009] the markdown plan is optimized, wherein paragraph [0160] the user can access the interface to adjust the plan and thus signal to the stores to implement the plan; see also: [0018]); 
and based on the received selection, performing the sending of the instruction causing the automatic valuation adjustment at the client-side application (paragraph [0160] the user can access the interface to adjust the plan and send the plan to stores so that the stores can carry out the plan; see also: [0065]).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Moore, Lee, and Bauer to incorporate the teachings of Ng to include sending, to a home office computer interface, the entity-specific inventory optimization recommendation; receiving, from the home office computer interface, a selection of the entity-specific inventory optimization recommendation; and based on the received selection, performing the sending of the instruction causing the automatic valuation adjustment at the client-side application. By allowing the user to adjust the markdown schedule, one would be able to ensure the best possible result for products with short, volatile lifecycles (Ng, [0050, 0054]). Furthermore, one would be motivated to do so in order to reflect the best understanding of consumer demand by continually updating the modeling associated with markdown plans (Ng, [0176]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kushkuley (US 20130211878 A1) discloses estimating elasticity and inventory effect for product pricing using linear regression

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara G Brown whose telephone number is (469)295-9145. The examiner can normally be reached M-Th 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/S.G.B./Examiner, Art Unit 3683                                                                                                                                                                                                        




/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683